Citation Nr: 1442070	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2011, the Veteran testified at a Central Office hearing at the Board's offices in Washington, DC, before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims folder. 

In July 2012, the Board remanded the appeal for further development.  After completion of this development by the RO, the case has since been returned to the Board for appellate review.  

A review of the Veterans Benefits Management System (VBMS) reveals a June 2014 rating decision that has been considered by the Board.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  In a June 2014 rating decision in VBMS, the RO granted service connection for bilateral glaucoma.  There is no indication the Veteran has appealed this decision.  

2.  There is no longer a controversy regarding the benefit sought on appeal as the RO's decision to grant service connection for bilateral glaucoma resolves the service connection claim at issue.



CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to whether service connection for bilateral glaucoma is warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. §§ 511(a), 7104 (West 2002).  

All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

In the present case, in a recent June 2014 rating decision in VBMS, the RO granted service connection for bilateral glaucoma.  A 100 percent disability rating was awarded for this service-connected disorder, effective from August 29, 2007.  This is a full resolution of the service connection issue that had been on appeal.  Thus, the service connection issue on appeal to the Board is rendered moot.  Stated another way, since the RO resolved the Veteran's underlying service connection claim in his full favor, there is no longer a question or controversy remaining.  As such, there is no further jurisdiction for the Board to act on the claim.  Nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, service connection for bilateral glaucoma, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, the Veteran's appeal is dismissed.


ORDER

The issue of entitlement to service connection for bilateral glaucoma is dismissed.




____________________________________________
SONJA MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


